 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   MATTHEW J. SILVA,                                            Case No. 2:16-cv-00348-RFB-NJK
 8                          Plaintiff,                          ORDER ADOPTING REPORT &
                                                                   RECOMMENDATION OF
 9            v.                                              MAGISTRATE JUDGE NANCY KOPPE
10   STATE OF NEVADA, et al.,
11                        Defendants.
12
13      I.         INTRODUCTION
14            Before the Court for consideration is the Report and Recommendation of the Honorable
15   Nancy Koppe, United States Magistrate Judge, entered September 24, 2018. (ECF No. 38). For
16   the reasons discussed below, the Report and Recommendation is adopted in full.
17
18      II.        DISCUSSION
19            A district court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). A party may file specific
21   written objections to the findings and recommendations of a magistrate judge. Id. § 636(b)(1);
22   Local Rule IB 3-2(a). When written objections have been filed, the district court is required to
23   “make a de novo determination of those portions of the report or specified proposed findings or
24   recommendations to which objection is made.” 28 U.S.C. § 636(b)(1).
25            The Plaintiff has not objected to the Report filed in this case. The Plaintiff has not sought
26   an extension of the time to file and the Plaintiff has had ample time to be able to object. The Court,
27   having reviewed the record in this case, adopts the Report in full.
28
 1      III.      CONCLUSION
 2             Accordingly,
 3             IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 38) is
 4   ADOPTED in full. This case is DISMISSED. The Clerk of Court is ordered to close this case.
 5
 6             DATED this 22nd day of January, 2019.
 7                                                      ___________________________________
                                                        RICHARD F. BOULWARE, II
 8
                                                        UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
